DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/262098 filed on
07/26/2021. Claims 1-20 are pending and have been examined in this office action. Claims 1 and 15 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.
 
Response to Arguments
	Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. Marsolek et al. U.S. Patent No. 9957675 (“Marsolek”) in view of Stentz et al. U.S. Patent No. 6,363,632 (“Stentz”) disclose the amended limitations in independent claims 1 and 15. Marsolek discloses the limitation wherein the pose of the perception system including a position and an orientation of the perception sensor; and (see at least [col. 15, line 54-62] Controller 44 may also generate command signals to control the vertical and/or horizontal orientation of conveyor 48 to maintain proper alignment of conveyor 48 with transport vehicle 16 during the milling operation. Based on the distance between conveyor 48 and transport vehicle 16, controller 44 may generate command signals indicative of desired vertical and/or horizontal movements of conveyor 48 and show them to the operator of cold planer 10 via display 38.) 
Stentz teaches the limitation wherein the pose of the dump body including a position and an orientation of the dump body; (see at least [col. 2, line 8-11] The major components for automating excavation include such steps as digging material, loading material into loading receptacles, and recognizing loading point positions and orientations throughout the excavation process.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marsolek et al. U.S. Patent No. 9957675 (“Marsolek”) in view of Stentz et al. U.S. Patent No. 6,363,632 (“Stentz”).
Regarding claim 1 as best described, Marsolek describes a system for removing carryback material from within a dump body of a haul truck, the system comprising:
a perception system pose sensor for generating perception system pose signals indicative of a pose of the perception sensor, (see at least [col. 6, line 60 – col. 7, line 3] Position sensor 64 may be configured to generate a signal indicative of a distance between conveyor 48 and other objects, such as transport vehicle 16, by physically sensing the location of the other objects. For example, position sensor 64 may be an optical sensor, an ultrasonic sensor, a laser sensor, or another type of sensor that is configured to generate a signal indicative of a distance between another object and itself. Position sensor 64 may be mounted to conveyor 48 or at another location on cold planer 10 where it is able to detect objects in front of and/or to the side of conveyor 64.)
the pose of the perception system including a position and an orientation of the perception sensor; and (see at least [col. 15, line 54-62] Controller 44 may also generate command signals to control the vertical and/or horizontal orientation of conveyor 48 to maintain proper alignment of conveyor 48 with transport vehicle 16 during the milling operation. Based on the distance between conveyor 48 and transport vehicle 16, controller 44 may generate command signals indicative of desired vertical and/or horizontal movements of conveyor 48 and show them to the operator of cold planer 10 via display 38.
a controller configured to: access a carryback threshold; access a reference profile of the interior surface of the dump body; determine the pose of the dump body based upon the dump body pose signals; determine the current profile of the dump body based upon the perception signals; determine the pose of the perception sensor based upon the perception system pose signals; (see at least [col. 8, line 3-15] Controller 44 may be configured to receive inputs and other information from transport vehicle 16 via communication device 66. Such inputs may include for example, the vehicle ID and/or the associated profile of transport vehicle 16. In one embodiment, controller 44 may directly receive each piece of information in the associated profile of transport vehicle 16 via communication device 66. Such information may include, for example, a predetermined volumetric capacity, geometric dimensions (e.g., length, width, height, etc.), shape or image, tare weight, weight limit W.sub.L, desired payload (e.g., target fill level, target weight, target volume, desired material, etc.), current fill level, and/or other parameters.) 
determine a difference between the current profile and the reference profile based upon the pose of the dump body and the pose of the perception sensor; (see at least [col. 8, line 23-27] Using the input from the transport vehicle and other information, controller 44 may be configured to determine an amount of material being transferred into transport vehicle 16. AND [claim 6] The control system of claim 1, wherein the control system further includes a second sensor in electronic communication with the controller and configured to generate a second signal indicative of a position of the conveyer with respect to the first receptacle.) 
determine whether the difference between the current profile and the reference profile exceeds the carryback threshold; upon the difference between the current profile to the The control system of claim 4, wherein the controller is configured to generate a dispatch signal when the fill level of the first receptacle exceeds a threshold. AND [col. 3, line 31-35] When full, transport vehicle 16 may depart from cold planer 10 to deliver the milled material to the storage site 20, and second transport vehicle 18 may approach cold planer 10 to replace transport vehicle 16 so the milling operation may continue.) 
Marsolek fails to explicitly disclose a dump body for the haul truck and a pose sensor to detect the dump body and the pose of said dump body to generate a profile of the material in said dump body. However, Stentz teaches the system to further comprise:
a dump body for hauling material, the dump body having an interior surface; (see at least [FIGS. 8-10]) 
a dump body pose sensor for generating dump body pose signals indicative of a pose of the dump body, (see at least [col. 7, line 8-14] As the excavator 202 nears completion of the digging process, the planning and control module 30 commands the left sensor 40 to pan toward the dump truck 206 to check for obstacles in the path of movement of the boom 200 and to determine the position and orientation of the dump truck 206.)
the pose of the dump body including a position and an orientation of the dump body; (see at least [col. 2, line 8-11] The major components for automating excavation include such steps as digging material, loading material into loading receptacles, and recognizing loading point positions and orientations throughout the excavation process.)
a perception system including a perception sensor, the perception sensor configured to generate perception signals indicative of a current profile of the interior surface of the dump body; (see at least [col. 9, line 28-40] Referring now to FIGS. 8-10, FIG. 8 in particular shows a dump truck bed 350, which may be part of the dump truck 206 (FIG. 4), having a load 352 of excavated material stored therein. The load point planner 68 employs a template-based approach to robustly find the low regions of soil distribution within the truck bed 350. A load map 354, which is illustrated in FIG. 9, corresponds to or is representative of the load 352 distributed within the truck bed 350 is typically acquired or constructed by using the Sensor System 24. The load map 354 may include cells 356 and a typical load map 354 may contain on the order of 500 cells 356. The load map 354 is processed or Smoothed using a simple Gaussian filter to eliminate any noise picked up by the Sensor System 24.) 
Thus, Marsolek discloses a system for removing carryback material in a dump body using a perception sensor and a controller to access a profile of the material in the carryback and determine a threshold for said material to prompt the vehicle to clear out said material. Stentz teaches a dump body for the haul truck and a pose sensor to detect the dump body and the pose of said dump body to generate a profile of the material in said dump body.
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marsolek to incorporate the teachings of Stentz and include a dump body for the haul truck and a pose sensor to detect the dump body and the pose of said dump body to generate a profile of the material in said dump 

Regarding claim 2 as best described, Marsolek discloses the system of claim 1, wherein the perception system comprises a camera system (see at least [col. 6, line 20-24] For example, sensor 60 may include a radioactive detection system, a laser scanning system, an optical scanner, a camera, and/or an ultrasonic sensor that is configured to generate a signal indicative of a volume V of material on conveyor 48.)

Regarding claim 3 as best described, Marsolek discloses the system of claim 2, wherein the perception system further comprises a light source to improve contrast of the dump body (see at least [col. 7, line 10-12] The signal may also or alternatively be utilized by controller 44 to generate audible and/or visible indicia of distance, such as by varying sounds (e.g., beeps, tones, etc.) and/or lights (e.g., flashes, bars, colors, etc.).)

Regarding claim 4 as best described, Marsolek discloses the system of claim 1, wherein the controller is further configured to access an electronic map of the reference profile, generate an electronic map of the current profile of the dump body based on the perception signals, and compare the electronic map of the reference profile to the electronic map of the current profile (see at least [col. 8, line 9-22] Such information may include, for example, a predetermined volumetric capacity, geometric dimensions (e.g., length, width, height, etc.), shape or image, tare weight, weight limit WL, desired payload (e.g., target fill level, target weight, target volume, desired material, etc.), current fill level, and/or other parameters. In other embodiments, controller 44 may store the associated profile of any number of receptacles, such as transport vehicle 16, and reference them by ID so that only the ID and/or new information needs to be communicated via device 66 during the milling operation. Profile information may be periodically updated by connecting controller 44 to a server, a data bank, or a receptacle controller via communication device 66.)

Regarding claim 5 as best described, Marsolek teaches the system for removing carryback material in a dump body using a perception sensor and a controller to access a profile of the material in the carryback and determine a threshold for said material to prompt the vehicle to clear out said material. Marsolek fails to explicitly disclose the system to include the perception system to be adjacent to the work implement.
However, Stentz teaches the system of claim 1, further including a work implement for loading the dump body with material, and the perception system is disposed adjacent the work implement (see at least [FIG. 4] AND [col. 3, line 24-28] FIG. 4 is a top view of an excavation site with an excavator having incorporated therein the autonomous excavation system of the present invention with the excavator positioned above a dig face and a dump truck located within reach of the excavator's bucket…)
Thus, Marsolek discloses a system for removing carryback material in a dump body using a perception sensor and a controller to access a profile of the material in the carryback and determine a threshold for said material to prompt the vehicle to clear out said material. Stentz teaches a system to include the perception system to be adjacent to the work implement.
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marsolek to incorporate the 

Regarding claim 6 as best described, Marsolek discloses the system of claim 5, further including an implement system, the implement system including a bucket and a linkage member operatively connected to the bucket, and the perception system is disposed on the linkage member (see at least [FIG. 3] #64.)

Regarding claim 7 as best described, Marsolek teaches the system for removing carryback material in a dump body using a perception sensor and a controller to access a profile of the material in the carryback and determine a threshold for said material to prompt the vehicle to clear out said material. Marsolek fails to explicitly disclose the system to be configured to a rotatable platform.
However, Stentz teaches the system of claim 5, the implement system further including a rotatable platform having a linkage assembly mounted thereon, the linkage assembly including a boom member operatively connected to the rotatable platform, a connecting member operatively connected to the boom member, and the work implement, the perception system being disposed on the connecting member (see at least [FIG. 4] AND [col. 7, line 14-18] After completing the loading cycle the Scan Speed of the sensors 40 and 42 are coordinated with the pivotal rotation of the excavator 202 as it returns the boom 200 toward the dig face 204 to detect obstacles far enough in advance to allow the excavator 202 adequate time to respond or Stop.)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marsolek to incorporate the teachings of Stentz and include a rotatable platform. Doing so allows for the efficient loading of the work vehicle.

Regarding claim 8 as best described, Marsolek discloses the system of claim 7, wherein the perception system pose sensor includes sensors for determining relative positions of the linkage assembly (see at least [claim 6] The control system of claim 1, wherein the control system further includes a second sensor in electronic communication with the controller and configured to generate a second signal indicative of a position of the conveyer with respect to the first receptacle.)

Regarding claim 10 as best described, Marsolek discloses the system of claim 1, wherein the carryback threshold is a percentage of a volume of the dump body (see at least [col. 4, line 38-44] For example, each profile may include a predetermined volumetric capacity, dimensions (e.g., length, width, height, etc.), shape or image, tare weight, weight limit WL, desired payload (e.g., target fill level, weight, volume, etc.), and/or other parameters associated with each specific receptacle or type of receptacle.)

Regarding claim 11 as best described, Marsolek discloses the system of claim 1, wherein the carryback threshold is a volume of the material (see at least [col. 8, line 33-53] Controller 44 may be configured to determine a total weight Wtotal and a fill level Σ of transport vehicle 16 based on the mass flow rate {dot over (m)}, volume flow rate {dot over (V)}, and/or weight Wm of the milled material and known features of transport vehicle 16 (e.g., geometry, volumetric capacity, shape, tare weight, weight limit WL, etc.) received via communication device 66. Using this information and the signal from sensor 60, controller 44 may be configured to determine the remaining time TF until transport vehicle 16 is full (i.e., reaches a threshold, reaches a desired fill level, etc.). For example, controller 44 may compare the mass flow rate {dot over (m)}, volume flow rate {dot over (V)}, weight Wm, and/or fill level Σ to the weight limit WL, volumetric capacity, and/or target fill level of transport vehicle 16 over a period of conveying time, and determine how much time remains until transport vehicle will become full.)

Regarding claim 15 as best understood, Marsolek discloses a method for removing carryback material from within a dump body of a haul truck comprising:
determining a pose of the perception sensor based upon perception system pose signals from a perception system pose sensor, (see at least [col. 8, line 3-15] Controller 44 may be configured to receive inputs and other information from transport vehicle 16 via communication device 66. Such inputs may include for example, the vehicle ID and/or the associated profile of transport vehicle 16. In one embodiment, controller 44 may directly receive each piece of information in the associated profile of transport vehicle 16 via communication device 66. Such information may include, for example, a predetermined volumetric capacity, geometric dimensions (e.g., length, width, height, etc.), shape or image, tare weight, weight limit W.sub.L, desired payload (e.g., target fill level, target weight, target volume, desired material, etc.), current fill level, and/or other parameters.) 
the pose of the perception sensor including a position and an orientation of the perception sensor; (see at least [col. 15, line 54-62] Controller 44 may also generate command signals to control the vertical and/or horizontal orientation of conveyor 48 to maintain proper alignment of conveyor 48 with transport vehicle 16 during the milling operation. Based on the distance between conveyor 48 and transport vehicle 16, controller 44 may generate command signals indicative of desired vertical and/or horizontal movements of conveyor 48 and show them to the operator of cold planer 10 via display 38.) 
determining a difference between the current profile and the reference profile based upon the pose of the dump body and the pose of the perception sensor; (see at least [col. 8, line 23-27] Using the input from the transport vehicle and other information, controller 44 may be configured to determine an amount of material being transferred into transport vehicle 16. AND [claim 6] The control system of claim 1, wherein the control system further includes a second sensor in electronic communication with the controller and configured to generate a second signal indicative of a position of the conveyer with respect to the first receptacle.) 
determining whether the difference between the current profile and the reference profile exceeds the carryback threshold; upon the difference between the current profile to the reference profile exceeding the carryback threshold, designating the dump body for a clean out operation; and generating movement command signals to perform a clean out operation on the dump body to remove an amount of material from the interior surface so that the difference between the current profile to the reference profile is less than the The control system of claim 4, wherein the controller is configured to generate a dispatch signal when the fill level of the first receptacle exceeds a threshold. AND [col. 3, line 31-35] When full, transport vehicle 16 may depart from cold planer 10 to deliver the milled material to the storage site 20, and second transport vehicle 18 may approach cold planer 10 to replace transport vehicle 16 so the milling operation may continue.) 
Marsolek fails to explicitly disclose a method to determine the pose of the dump body using a body sensor. However, Stentz teaches the method to further comprise:
accessing a carryback threshold; accessing a reference profile of an interior surface of the dump body; determining a pose of the dump body based upon dump body pose signals from a dump body pose sensor, (see at least [col. 7, line 8-14] As the excavator 202 nears completion of the digging process, the planning and control module 30 commands the left sensor 40 to pan toward the dump truck 206 to check for obstacles in the path of movement of the boom 200 and to determine the position and orientation of the dump truck 206.) 
the pose of the dump body including a position and an orientation of the dump body; (see at least [col. 2, line 8-11] The major components for automating excavation include such steps as digging material, loading material into loading receptacles, and recognizing loading point positions and orientations throughout the excavation process.)
determining a current profile of the dump body based upon perception signals from a perception sensor of a perception system; (see at least [col. 9, line 28-40] Referring now to FIGS. 8-10, FIG. 8 in particular shows a dump truck bed 350, which may be part of the dump truck 206 (FIG. 4), having a load 352 of excavated material stored therein. The load point planner 68 employs a template-based approach to robustly find the low regions of soil distribution within the truck bed 350. A load map 354, which is illustrated in FIG. 9, corresponds to or is representative of the load 352 distributed within the truck bed 350 is typically acquired or constructed by using the Sensor System 24. The load map 354 may include cells 356 and a typical load map 354 may contain on the order of 500 cells 356. The load map 354 is processed or Smoothed using a simple Gaussian filter to eliminate any noise picked up by the Sensor System 24.) 
Thus, Marsolek discloses a method for removing carryback material in a dump body using a perception sensor and a controller to access a profile of the material in the carryback and determine a threshold for said material to prompt the vehicle to clear out said material. Stentz teaches a dump body for the haul truck and a pose sensor to detect the dump body and the pose of said dump body to generate a profile of the material in said dump body.
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marsolek to incorporate the teachings of Stentz and include a dump body for the haul truck and a pose sensor to detect the dump body and the pose of said dump body to generate a profile of the material in said dump body. Doing so allows for the system to perceive an adjacent dump body and analyze the loaded material.

Regarding claim 16 as best understood, Marsolek teaches the method of claim 15, wherein the perception system comprises a camera system (see at least [col. 2, line 60-63] The system includes a camera that detects material loading within the transport vehicle and the distance between the transport vehicle and the milling machine.)

Regarding claim 17 as best understood, Marsolek teaches the method for removing carryback material in a dump body using a perception sensor and a controller to access a profile of the material in the carryback and determine a threshold for said material to prompt the vehicle to clear out said material. Marsolek fails to explicitly disclose the method to include the perception system to be adjacent to the work implement.
However, Stentz teaches the method of claim 15, further including a work implement for loading the dump body with material, and the perception system is disposed adjacent the work implement (see at least [FIG. 4] AND [col. 3, line 24-28] FIG. 4 is a top view of an excavation site with an excavator having incorporated therein the autonomous excavation system of the present invention with the excavator positioned above a dig face and a dump truck located within reach of the excavator's bucket…)
Thus, Marsolek discloses a method for removing carryback material in a dump body using a perception sensor and a controller to access a profile of the material in the carryback and determine a threshold for said material to prompt the vehicle to clear out said material. Stentz teaches a method to include the perception system to be adjacent to the work implement.
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marsolek to incorporate the teachings of Stentz and include the perception system to be adjacent to the work implement. Doing so allows for the system to perceive an adjacent dump body and analyze the loaded material.

Regarding claim 18 as best understood, Marsolek discloses the method of claim 17, further including an implement system, the implement system including a bucket and a linkage member operatively connected to the bucket, and the perception system is disposed on the linkage member (see at least [FIG. 3] #64.)

Regarding claim 19 as best understood, Marsolek discloses the method of claim 18, further including determining relative positions of the linkage system (see at least [claim 6] The control system of claim 1, wherein the control system further includes a second sensor in electronic communication with the controller and configured to generate a second signal indicative of a position of the conveyer with respect to the first receptacle.)

Regarding claim 20 as best understood, Marsolek discloses the method of claim 15, wherein the carryback threshold is a percentage of a volume of the dump body (see at least [col. 4, line 38-44] For example, each profile may include a predetermined volumetric capacity, dimensions (e.g., length, width, height, etc.), shape or image, tare weight, weight limit WL, desired payload (e.g., target fill level, weight, volume, etc.), and/or other parameters associated with each specific receptacle or type of receptacle.)

Claims 9 and 12-14 are rejected under 35 U.S.C. 103 as being obvious over Marsolek in view of Stentz as applied to claim 1 above, and further in view of Hukkeri et al. U.S. Pub. No. 2018/0003856 (“Hukkeri”).
assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 9 as best described, Marsolek in view of Stentz discloses a method for removing carryback material in a dump body using a perception sensor and a controller to access a profile of the material in the carryback and determine a threshold for said material to prompt the vehicle to clear out said material. Marsolek fails to explicitly disclose the perception system being disposed at a load location.
However, Hukkeri teaches the system of claim 1, wherein the haul truck is configured to be loaded at a load location, the perception system is a first perception system and further comprising a second perception system, the first perception system being disposed at the load location, and the second perception system being disposed at a location spaced from the load location (see at least [¶ 0054] To do so, machines or devices including perception sensors similar to perception sensors 36 may be positioned sufficiently close to the dump location 102 to generate raw data points indicative or reflective of the work environment at the dump location. The raw data points may be provided to a perception system similar to perception system 35 to create an electronic map 38 of the dump location 102. The electronic map 38 may include the location of the berm 104 as well as the work surface 105. In some instances, the location of the high wall 103 may also be included. The electronic map 38 may be used to determine the initial physical characteristics of various aspects of the work surface 105 including the berm 104.)
Thus, Marsolek in view of Stentz discloses a method for removing carryback material in a dump body using a perception sensor and a controller to access a profile of the material in the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marsolek in view of Stentz and incorporate the teachings of Hukkeri and dispose the perception system being at a load location. Doing so allows for efficiently generating a typographical map of the work environment.

Regarding claim 12 as best described, Marsolek in view of Stentz discloses a method for removing carryback material in a dump body using a perception sensor and a controller to access a profile of the material in the carryback and determine a threshold for said material to prompt the vehicle to clear out said material. Marsolek fails to explicitly disclose the perception system being disposed at a load location.
Hukkeri teaches the system of claim 1, wherein the haul truck is configured to travel between a load location and a dump location, and the perception system is disposed at a location spaced from the load location (see at least [FIG. 1] AND [¶ 0056] At stage 55, the haul machine may be operated at the work site 100. Data such as raw data points may be received at stage 56 by the controller 41 from the perception sensors 36. Data such as position signals may be received at stage 57 by controller 41 from the position sensor 31. At stage 58, the controller 41 may determine the current topography of the work site 100 adjacent the dump location 102 based upon the data received from the position sensor 31 and the perception sensors 36. In doing so, the controller 41 may generate an electronic map 38 of the work site 100 adjacent the dump location 102. The electronic map 38 may be used to determine the current physical characteristics of various aspects of the work surface 105 including the berm 104.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marsolek in view of Stentz and incorporate the teachings of Hukkeri and dispose the perception system being at a load location. Doing so allows for efficiently generating a typographical map of the work environment.

Regarding claim 13 as best described, Marsolek in view of Stentz discloses a method for removing carryback material in a dump body using a perception sensor and a controller to access a profile of the material in the carryback and determine a threshold for said material to prompt the vehicle to clear out said material. Marsolek fails to explicitly disclose the perception system being disposed at a dump location.
Hukkeri teaches the system of claim 12, wherein the perception system is disposed at a location adjacent the dump location (see at least [¶ 0054] To do so, machines or devices including perception sensors similar to perception sensors 36 may be positioned sufficiently close to the dump location 102 to generate raw data points indicative or reflective of the work environment at the dump location. The raw data points may be provided to a perception system similar to perception system 35 to create an electronic map 38 of the dump location 102. The electronic map 38 may include the location of the berm 104 as well as the work surface 105. In some instances, the location of the high wall 103 may also be included. The electronic map 38 may be used to determine the initial physical characteristics of various aspects of the work surface 105 including the berm 104.)
Thus, Marsolek in view of Stentz discloses a method for removing carryback material in a dump body using a perception sensor and a controller to access a profile of the material in the carryback and determine a threshold for said material to prompt the vehicle to clear out said material. Hukkeri teaches the perception system being disposed at a dump location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marsolek in view of Stentz and incorporate the teachings of Hukkeri and dispose the perception system being at a dump location. Doing so allows for efficiently generating a typographical map of the work environment.

Regarding claim 14 as best described, Marsolek in view of Stentz discloses a method for removing carryback material in a dump body using a perception sensor and a controller to access a profile of the material in the carryback and determine a threshold for said material to prompt the vehicle to clear out said material. Marsolek fails to explicitly disclose the perception system being disposed at a cleanout location.
Hukkeri teaches the system of claim 1, wherein the clean out operation is performed at a clean out station and the perception system is disposed adjacent the clean out station (see at least [¶ 0054] To do so, machines or devices including perception sensors similar to perception sensors 36 may be positioned sufficiently close to the dump location 102 to generate raw data points indicative or reflective of the work environment at the dump location. The raw data points may be provided to a perception system similar to perception system 35 to create an electronic map 38 of the dump location 102. The electronic map 38 may include the location of the berm 104 as well as the work surface 105. In some instances, the location of the high wall 103 may also be included. The electronic map 38 may be used to determine the initial physical characteristics of various aspects of the work surface 105 including the berm 104.)
Thus, Marsolek in view of Stentz discloses a method for removing carryback material in a dump body using a perception sensor and a controller to access a profile of the material in the carryback and determine a threshold for said material to prompt the vehicle to clear out said material. Hukkeri teaches the perception system being disposed at a cleanout station location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marsolek in view of Stentz and incorporate the teachings of Hukkeri and dispose the perception system being at a cleanout station location. Doing so allows for efficiently generating a typographical map of the work environment.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/O.K.M./Examiner, Art Unit 3668          
                                                                                                                                                                                              /Thomas Ingram/Primary Examiner, Art Unit 3668